DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-13 in the reply filed on 07 December 2020 is acknowledged. The Restriction Requirement dated 26 October 2020 is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 6-11, 14-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al. US 5,198,257 in view of Werner US 3,302,592 and Evens US 8,535,039 and Jens et al. US 6,217,309.
Regarding claims 1, 2, 6, 7, 8, 10, 14, 15, 16, 17, Heck discloses a method and apparatus comprising for crimping and cutting dough products comprising an extruder for extruding at least one rope comprising an outer dough casing and an internal filling material in a first axial direction along a conveyor (Figure 1; col. 2, lines 30-60) and directing the at least one rope to a rotating crimping and cutting assembly including various interconnected crimping and cutting members (Fig 2; col. 2, lines 55-60). Heck does not expressly disclose “at least one rope can wander laterally relative to at least the second roller while being continually crimped and cut at longitudinally spaced locations to create different sized and polygonal-shaped, internally filled dough products”; however, as Heck teaches the invention is not limited by the conveyor (col. 3, line 30) and that the flattening unit is optional (col. 3, line 32) and that “lateral guides may be provided upstream of the cutting unit” (col. 4, line 47), it is obvious that there is nothing in the invention of Heck which would prevent the rope from wandering laterally relative to at least the second roller while being continually crimped and cut at longitudinally spaced locations. Heck does not expressly disclose the creation of different sized and polygonal shaped, internally filled dough product, however as the size and shape would be dependent on the desire of the manufacture, the choice of size and shape would have been obvious to a person of ordinary skill in the art and the claimed invention would not be patentably distinct from the prior art (MPEP 2144.04 IV). 

Werner teaches a die construction with changeable die inserts, to include inserts varying in size and polygonal inserts (col. 4, lines50-55), on the surface of one roller and a smooth surface on the other roller (Figure 1, col. 2, lines 1-40). 
Evans teaches a dough rotary cutter comprising a plurality of structures or cells having different geometric shapes to include squares, triangles, pentagons, hexagons (honeycomb), etc. (Figures 11A/B, 14B; col. 8, lines 1-25).
Jens teaches a rotary cutting device comprising upper and lower rotary dies having a predetermined shape (Figure 1; col. 2, lines 55-60). 
Thus, as shown by prior art, it would have been obvious for one to substitute the design of the dies of Heck with any desired die of any desired size to produce the desired product, to include dough products having a honeycomb pattern. 
Regarding claims 3 and 9, claim 1 is applied as stated above. Heck further teaches wherein the dough filled product is automatically realigned with the rotation of the rollers by the lateral guides (col. 4, lines 55-60).
Regarding claims 4 and 11, claims 1 and 6 are applied as stated above. Heck teaches forming a filled product by passing the dough product through rollers comprising the desired shape (col. 2, lines 30-60) and specifically teaches a filled dough product having three sides (Fig 4); however, Heck does not expressly disclose the creation of both three sided products and products having more than three sides. 

Regarding claims 19 and 20, Modified Heck is applied to claim 14 as stated above. Evens further discloses wherein each of the crimping and cutting members includes a plurality of interconnected upstanding walls leading to an upper ledge, and at least one cutting element projecting from the upper ledge (Fig 11A; col. 3, line 52-col. 4, line 12 and col. 8, lines 1-40). Thus, as shown by prior art, it would have been obvious for one to substitute the design of the dies of Heck with any desired die capable of cutting the desired product, to include dough products having a honeycomb pattern, as shown by Evens. 
Regarding claim 21, Modified Heck is applied to claim 19 as stated above. Evens teaches the cutting edges protrudes from and is continuous around each individual unit of the dough engaging portion (Figs 6B and 11A; col. 3, lines 55-68) and would therefore constitute a “bead extending about the plurality of interconnected upstanding walls” as required by the present claim. Thus, as shown by prior art, it would have been obvious for one to substitute the design of the dies of Heck with any desired die capable of cutting the desired product, to include dough products having a honeycomb pattern, as shown by Evens. 

Claims 5, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heck et al. US 5,198,257 in view of Werner US 3,302,592 and Evens US 8,535,039 and Jens et al. US 6,217,309 and in further view of Stenvik et al. US 2016/0286824.
Regarding claims 5 and 12, claims 1 and 6 are applied as stated above. Modified Heck does not expressly disclose extruding at least three ropes and simultaneously crimping and cutting each row as required by the present claim.
Stenvik teaches extruding at least three ropes onto a conveyor in various transversely spaced rows of filled dough; and simultaneously crimping and cutting each of the rows of filled dough by a crimping and cutting assembly [0005, 0011-12]. One of ordinary skill in the art would have been motivated to further modify the invention of Heck by extruding a plurality of filled dough ropes to expedite mass production. Furthermore, applicant is reminded that “mere duplication of part has no patentable significance unless a new and unexpected result is produced.” (MPEP 2144.04 (VI)(B)).
Regarding claim 13, claim 12 is applied as stated above. Modified Heck does not expressly recite wherein the at least three ropes shift or wander laterally during production, resulting in slightly different size or shape food products; however, as Heck teaches the use of lateral guides (col. 4, line 47) and as stated above, the size and shape of the food product would depend on the roller die (see claim 1 explanation), the at least three ropes of modified Heck would wander laterally along the guides during production, resulting in slightly different size or shape food products, depending on the choice of die. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/DONALD R SPAMER/            Primary Examiner, Art Unit 1799